DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 4/23/2021 have been received.
Claims 1-14 are pending, and claim 14 is withdrawn from further consideration.
Currently, claims 1-13 are under examination. 
The rejections on claims 1-13 under 35 USC 101, judicial exception, are maintained and of record (would not repeat the same rationale here; See non-final office action)(see below discussion).
The rejections of claims 10-13 under 35 USC 112, first paragraph (written description) are withdrawn because of amendment with cognitive diseases. Also, as regards to the term “senescence inhibitor”, it is often used in the field.
The rejection on Claim(s) 13 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watkins (US 20050009005) is withdrawn because Watkins et al. focus on screening compounds affecting lipid metabolism, not for diagnosing senescence associated diseases. 
The rejections on Claim 1-4, 7-11 under 35 U.S.C. 103 as being unpatentable over Qian et al. in view of Contestable et al. (US 5589344), Aviva System Biology (Catalog April 2016), Gu et al. (US 8624002) and Brose et al. (J. Lipid Research 2011 Vol. 52, page 850-859) are withdrawn because none of the references above disclose or suggest that arachidonic acid is associated with senescence or senescence-associated diseases. Nonetheless, a new ground of prior art rejection is set forth below in view of the newly amended features. 



Claims 1-13 are rejected under 35 USC 101.
With regard to claim 1, the newly amended features are (1) measuring two or more lipid metabolites; and (2) one of the two or more metabolites is Arachidonic acid. 

Under judicial exception, the above added features still render the instant claim under law of nature. It is because all the measured lipid metabolites, including arachidonic acid, are natural occurring metabolites. Moreover, the levels of the recited metabolites are correlating with the level of senescence of the subject.  This falls within the scenarios Mayo vs. Proemetheus which Court held that determining (a mental step) for a relationship of a biomarker and a phenomena is judicial exception. No additional step is added in this main claim in the analysis step 2A prong 2.

With regard to claim 10, arachidonic acid (two or more) biomarker and a cognitive disorder were added to this claim. However, under the same above analysis, i.e. level of natural occurring molecule correlating with a cognitive disease still falls within the law of nature in absence of incorporating additional element in the claim. Thus, claim 10 is still under law of nature.

With regard to claim 12 and 13, it is noted the additional treatment feature is added, i.e. “administering an effective amount of a senescence inhibitor to the subject diagnosed with high level of senescence”.  However, the treatment step is “optional” since there is a condition needs to be met in the preceding language, i.e. “in the case of changes in the expression level of the one or more AA metabolites in the sample as compared with the control group” (emphasis added). In another word if the level is not changed, there would not be any treatment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al. (US 20050027004), Tokuda et al. (J. Oleo Science 2014 63:219-227) in view of Combrinck et al. (J. Neuro. Neurosurg. Psychiatry  2006 77:85-88), Hartmann et al. (J. Alzheimer’s Disease 2014 41:715-717), Golz et al. (US 20070105104), Collino et al. (US 20150010673; cited in the previous office action)  and Dunn et al. (J. Alzheimers Dis.  2015 43:893-903).

Lipid metabolites have been shown to play important roles in regulating cognitive activity, especially among the elderly (senescence) people (See Tokuda et al. Abstract and Introduction), Hartmann et al. (Abstract and Introduction), and Dunn et al. (Abstract and Introduction). 
Many researchers have involved in studies on cognitive illness among the elderly people focusing on lipid metabolism (including Alzheimer’s disease or Dementia or Parkinson’s disease). Naturally, all the Alzheimer’s diseases, Dementia disease can be inherently characterized as “senescence” and the diseases have affected patients’ cognitive capacity to varying degrees. The followings are some typical reports related to the instant invention. 

Tokuda et al. found out the level of arachidonic acid is lower in the elder’s men and affecting their cognitive functionality (See Abstract).

Kyle et al. found out the level of arachidonic acid level is significantly depressed in Dementia patient’s serum level (See section 0011).

However, the above two references were silent in other lipid metabolites as recited in Table 1. Still, more researches in this area provide remedy. 

For instance, Combrinck et al. reported that the level of prostaglandin E2 in Alzheimer’s patient is relatively lower than that of control population (See Abstract).

Moreover, Dunn et al. observed that the level of lipoxin A4 in Alzheimer’s patients is also much lower than that of control (See Abstract).


Further, Collino et al. found out a low plasma level of eicosapentaenoic acid, such as 8,9-epoxyeicosatrienoic acid, 11,12-epoxyeicosatrienoic acid, 15 HPETE, Leukotriene E4, Leukotriene B4 and phosatidylcholine in aging subjects (See section 0072-0087). 

In addition, Hartmann et al. found out a reduced level of phosphatidylcholine in Alzheimer’s patients (See Abstract). 

Taken together, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Tokuda and Kyle to incorporate more lipid metabolites, such as prostaglandin E2, phosphatidylcholine, and Lipoxin A4 to further investigate senescence (elderly) illness as taught by Combrinck, Hartmann, Collino, Golz, and Dunn et al. for a more thorough, complete and accurate assessment on Dementia/Alzheimer’s diseases. Using biomarker for diagnosis purpose is well-known and commonly practiced in the field. One clinician in the field would have been motivated to do so, i.e. combining more known biomarkers, in order to reach a more reliable result. 

 With regard to claim 3, Dunn and Combrinck et al. use ELISA (antibody) and chemiluminescence enzyme assay, respectively, for detection purpose (See Materials and Methods).

With regard to claim 4, Hartmann et al. teach using mass spectrometry for analysis of lipid metabolites (See page 716).


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al. (US 20050027004), Tokuda et al. (J. Oleo Science 2014 63:219-227) in view of Combrinck et al. (J. Neuro. Neurosurg. Psychiatry  2006 77:85-88), Hartmann et al. (J. Alzheimer’s Disease 2014 41:715-717), Golz et al. (US 20070105104), Collino et al.  and Dunn et al. (J. Alzheimers Dis.  2015 43:893-903). as applied to claims 1-4, 10-11 above, and further in view of Riley et al. (US 20140162283; cited in the previous office action).



For instance, Riley et al. teach using magnetic ELISA assay for lipid metabolites (See section 0032 and 0083). Moreover, Riley et al. also teach using horse peroxidase HRP as labels (See section 0083).
Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Kyle, Tokuda, Combrick, Hartmann, Golz, Collino and Dunn an alternative magnetic immunoassay as taught by Riely et al. with reasonable expectation of success since magnetic immunoassay is one of the assay commonly practiced in the field. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle et al. (US 20050027004), Tokuda et al. (J. Oleo Science 2014 63:219-227) in view of Combrinck et al. (J. Neuro. Neurosurg. Psychiatry  2006 77:85-88), Hartmann et al. (J. Alzheimer’s Disease 2014 41:715-717), Golz et al. (US 20070105104), Collino et al. and Dunn et al. (J. Alzheimers Dis.  2015 43:893-903). as applied to claims 1-4, 10-11 above, and further in view of Bishop et al. (WO2013117713).

Kyle, Tokuda, Combrick, Hartmann, Golz, Collino and Dunn et al. references have been discussed above but is silent in treating the identified senescence related subjects with senescence inhibitor. 


Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Kyle, Tokuda, Combrick, Hartmann, Golz, Collino and Dunn with followed up treatment, such as administering p16 inhibitor as taught by Bishop et al. to ameliorate the identified subjects. Treating identified patients is reasonable logic in the field. One clinician would have treated patients with available medicine to improve or ameliorate the condition of the patients. 

6.	The following references have been considered pertinent to the instant invention but are cited as prior art. 

(a) 	Amtul et al.  Neurobiology of Aging  2012 33:831
(b) 	Am. J. Clin. Nutr.  2012  95:420
(c ) 	Samieri et al.  Am. J. Clin. Nutr.  2008 88:714
(d) 	Taylor et al.  Behav. Brain Res  2010  211:1
(e )  	The Rotarod Assay in Alzheimer’s Disease  2020 (total 9 pages) 
(f) 	Yang et al.  The Intl. J Biochem & Cell Biology 2014 50:93

					Conclusion 
7.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHANGHWA J CHEU/            Primary Examiner, Art Unit 1641